DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 01/05/2021. As directed by the amendment: claim 19 has been amended.  Thus, claims 1-20 are presently pending in this application.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 and 19-20 in the reply filed on 01/05/2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the thickness of the support disks and moveable disk claimed in claim 10 is not in the specification. Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 recites “the at least one support disks” which should be “the at least one support disk[[s]]”.  Appropriate correction is required.
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or 
Applicant is advised that should claim 2 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite “the moveable disk having a diameter greater than that of the support disk fenestration”. It is unclear what feature “that” is referring to. For examination purposes, the claim limitation will be interpreted as “the moveable disk having a diameter greater than a diameter of the support disk fenestration”. Appropriate correction is required.
Claims 1 and 19 recite “defining an opening having a diameter smaller than that of the graft fenestration and the support disk fenestration”. It is unclear what feature “that” is referring to. For examination purposes, the claim limitation will be interpreted as “defining an opening having a diameter smaller than a diameter of an opening of the graft fenestration and a diameter of an opening of the support disk fenestration”. Appropriate correction is required.
Claim 6 recites “the pair of support disks” in lines 1 and 2-3. Since claim 5 recites “at least one pair of support disks” it is unclear which pair of support disks “the pair of support disks” refers to. For examination purposes, the limitations will be interpreted as “the at least one pair of support disks”. Appropriate correction is required.
Claim 7 recites “the luminal fabric component” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as "the luminal graft component". Appropriate correction is required.
Claim 8 recites “the at least one pair of support disks includes at least one member of the group consisting of polyethylene terephthalate (PET), expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane, and a shape-memory alloy”. The scope of “member” is unclear. Does member refer to a separate element on the support disk or is “member” a portion of the support disk? For examination purposes, the claim limitation will be interpreted as “the at least one pair of support disks includes at least one material of the group consisting of polyethylene terephthalate (PET), expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane, and a shape-memory alloy”. Appropriate correction is required.
Claim 8 recites the limitation "the at least one pair of support disks" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as "the at least one 
Claim 9 recites “the moveable disk includes at least one member of the group consisting of polyethylene terephthalate (PET), expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane, and a shape-memory alloy”. The scope of “member” is unclear. Does member refer to a separate element on the moveable disk or is “member” a portion of the moveable disk? For examination purposes, the claim limitation will be interpreted as “the moveable disk includes at least one material of the group consisting of polyethylene terephthalate (PET), expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane, and a shape-memory alloy”. Appropriate correction is required.
Claim 10 recites the limitation "the thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 10 recites the limitation “each of the disks of the at least one support disk”. It is unclear if the language “each of the disks” requires more than one disk or not. For examination purposes, the claim limitation will be interpreted as “
Claim 11 recites “the perimeter” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 14 recites “the perimeter” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 17 recites “the branch graft prosthesis” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. For examination purposes, the claim limitation will be interpreted as “the at least one branch prosthesis”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Skender (US 2016/0296353 A1).
Regarding claims 1 and 19 Skender discloses (fig. 1 and 4-6) a vascular prosthesis, comprising:
a) a luminal graft 210 component having a proximal open end, a distal open end, and defining a main lumen extending from the proximal open end to the distal open end (see fig. 1 and 4), the luminal graft 214 component defining an outside surface, an inside surface and at least one graft fenestration (one of the openings 251, see fig. 6 and ¶0040-0041); 
b) at least one support disk 254 defining a support disk fenestration (the other of the openings 251, see fig. 6 and ¶0042), wherein the support disk 254 is fixed to the luminal graft component 214 at the graft fenestration (one of the openings 251, see fig. 6 and ¶0040-0041), the support disk fenestration (the other of the openings 251) substantially aligns with the graft fenestration (one of the openings 251, see fig. 6 and ¶0040-0041); and  
c) a moveable disk 252 (see ¶0041), the moveable disk 252 having a diameter greater than that of the support disk fenestration (the other of the openings 251, see fig. 5-6 and ¶0043) and defining an opening 253 having a diameter smaller than that of the graft fenestration (one of the openings 251) and the support disk fenestration (the other of the openings 251, see fig. 5-6 and ¶0043), the moveable disk 252 being moveable between the support disk 254 and the luminal graft component 214 (see fig. 5-6 and ¶0041 and 0045-0046).
Regarding claims 2 and 20 Skender further discloses (fig. 1 and 4-6) the moveable disk 252 is between the luminal graft component 214 and the support disk 254 (see fig. 6 and ¶0040-0041).
Regarding claim 3 Skender further discloses (fig. 1 and 4-6) the support disk 254 is fixed to the outside surface of the luminal graft component 214 (see ¶0040).
Regarding claim 4 Skender further discloses (fig. 1 and 4-6) the support disk 254 is fixed to the inside surface of the luminal graft component 214 (see ¶0040).
Regarding claim 17 Skender further discloses (fig. 1, 4-6, and 8-7) at least one branch prosthesis 400, the branch prosthesis 400 extending through the opening 253 of the moveable disk 252, the support disk fenestration (the other of the openings 251) and the graft fenestration (one of the openings 251) and into the main lumen of the luminal graft component 214 (see fig. 7 and ¶0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skender in view of Roeder et al. (US 2013/0116773 A1), herein after Roeder-773.
Regarding claim 8, Skender discloses the claimed invention substantially as claimed, as set forth above for claim 1. Skender is silent regarding the at least one support disk includes at least one member of the group consisting of polyethylene terephthalate (PET), expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane, and a shape-memory alloy.
However Roeder-773 in the same filed of endeavor, teaches (fig. 4) of a support disk 28 that includes at least one member of the group consisting, expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane (see ¶0042).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skender to have the at least one support disk includes at least one member of the group consisting of polyethylene terephthalate (PET), expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane, and a shape-memory alloy .
Claims 9 and 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Skender in view of Hartley et al. (US 2005/0131517 A1).
Regarding claim 9, Skender discloses the claimed invention substantially as claimed, as set forth above for claim 1. Skender is silent regarding the moveable disk includes at least one member of the group consisting of polyethylene terephthalate (PET), expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane, and a shape-memory alloy.
However Hartley in the same filed of endeavor, teaches (fig. 4, 5, and 11) of a moveable disk 28 (see ¶0054) that includes at least one member of the group consisting, expanded polytetetrafluroethylene (ePTFE) (see ¶0019, 0021, 0053, and 0067).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skender to have the at least one support disk includes at least one member of the group consisting of polyethylene terephthalate (PET), expanded polytetetrafluroethylene (ePTFE), silicone, polyurethane, and a shape-memory alloy as taught by Hartley, for the purpose of having the disk be a biocompatible material that is substantially non-toxic in the in vivo environment of its intended use and substantially un-rejected by the patient's physiological system.
Regarding claims 9 and 11-13 Skender discloses the claimed invention substantially as claimed, as set forth above for claim 1. Skender is silent regarding a ring affixed to the perimeter of the moveable disk; the ring includes a shape-memory alloy; the shape-memory alloy is Nitinol. 

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skender to have a ring affixed to the perimeter of the moveable disk; the ring includes a shape-memory alloy; the shape-memory alloy is Nitinol as taught by Hartley, for the purpose of providing extra support and structure to the moveable ring.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skender.
Regarding claim 10, Skender discloses the claimed invention substantially as claimed, as set forth above for claim 1. Skender  is silent regarding the thickness of each of the disks of the at least one support disks is in a range of between about 0.05 mm and about 0.50 mm and the thickness of the moveable disk is in a range of between about 0.05 mm and about 0.50 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Skender to have the thickness of each of the disks of the at least one support disks is in a range of between about 0.05 mm and about 0.50 mm and the thickness of the moveable disk is in a range of between about 0.05 mm and about 0.50 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Skender would not operate . 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Skender in view of Roeder et al. (US 2012/0221096 A1), herein after Roeder-096.
Regarding claims 14-16 Skender discloses the claimed invention substantially as claimed, as set forth above for claim 1. Skender is silent regarding a ring affixed to the perimeter of the at least one support disk; the ring includes a shape-memory alloy; the shape-memory alloy is Nitinol. 
However Roeder-096in the same filed of endeavor, teaches (fig. 6) of a support disk 28 (see fig. 6 and ¶0053) that includes a ring 44a affixed to the perimeter of the support disk 28 (see fig. 6 and ¶0056); the ring 44a includes a shape-memory alloy; the shape-memory alloy is Nitinol (see ¶0056).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skender to have a ring affixed to the perimeter of the support disk; the ring includes a shape-memory alloy; the shape-memory alloy is Nitinol as taught by Roeder-096, for the purpose of providing extra support and structure to the support ring (see Roeder-096 ¶0056).
Claims 1, 5-7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over a variant interpretation of Skender in view of Hanson et al. (US 2007/0055360 A1). 
Regarding claims 1 and 19 Skender discloses (fig. 1 and 4-6) a vascular prosthesis, comprising:
a) a luminal graft 210 component having a proximal open end, a distal open end, and defining a main lumen extending from the proximal open end to the distal open end (see fig. 1 
b) at least one support disk 254 defining a support disk fenestration 251 (see fig. 6 and ¶0042), wherein the support disk 254 is fixed to the luminal graft component 214 (see ¶0040-0041), and  
c) a moveable disk 252 (see ¶0041), the moveable disk 252 having a diameter greater than that of the support disk fenestration 251 (see fig. 5-6 and ¶0043) and defining an opening having a diameter smaller than that of the support disk fenestration 251 (see fig. 5-6 and ¶0043), the moveable disk 252 being moveable between the support disk and the luminal graft component 214, or between two of the support disks 254 (see fig. 5-6 and ¶0041 and 0045-0046).
Skender further discloses that the pouch 254 may be located internally and/or externally of tubular body 211 (¶0040), but does not expressly disclose the luminal graft component defining at least one graft fenestration; the support disk is fixed to the luminal graft component at the graft fenestration; the support disk fenestration substantially aligns with the graft fenestration; the moveable disk defining an opening having a diameter smaller than that of the graft fenestration.
However Hanson, in the same filed of endeavor, teaches (fig. 2, 5, and 8) of a similar prosthesis comprising a graft component 34 defining at least one graft fenestration 120 (see fig. 8 and ¶0042); a moveable disk 80 defining an opening 86 having a diameter smaller than that of the graft fenestration 120 (see fig. 8 and ¶0042), wherein the moveable disk substantially aligns with the graft fenestration (see fig. 8); the moveable disk 80 is fixed to the luminal graft component at the graft fenestration 120 (see fig. 8).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skender to have the luminal graft component defining at least one graft fenestration such that the moveable disk defining an 
Skender as modified teaches the support disk is fixed to the luminal graft component at the graft fenestration. Skender teaches that the support disk is fixed to the luminal graft component at the moveable disk fenestration and is modified to have a graft fenestration at which the moveable disk is fixed. Skender as modified teaches the support disk fenestration substantially aligns with the graft fenestration. Skender teaches that the moveable disk substantially aligns with the support disk fenestration and is modified to have a graft fenestration substantially aligned with the moveable disk fenestration.
Regarding claim 5, Skender as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Skender further discloses (fig. 1 and 4-6) the at least one support disk 254 is at least one pair of support disks (both sides of 254, see fig. 6).
Regarding claim 6, Skender as modified discloses the claimed invention substantially as claimed, as set forth above for claim 5. Skender further discloses (fig. 1 and 4-6) the pair of support disks (both sides of 254) are on opposite sides of the luminal graft component (see fig. 6 and ¶0040), and the moveable disk 252 is between the pair of support disks (both sides of 254, see fig. 6 and ¶0041).
Regarding claim 7, Skender as modified discloses the claimed invention substantially as claimed, as set forth above for claim 6. Skender further discloses (fig. 1 and 4-6) the at least one pair of support disks (both sides of 254) is sewn to the luminal graft component (see ¶0040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771